 82312 NLRB No. 23DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Member Raudabaugh did not participate at this stage of the pro-ceeding.2The Charging Party has excepted to some of the judge's credibil-ity findings. The Board's established policy is not to overrule an ad-
ministrative law judge's credibility resolutions unless the clear pre-
ponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.Local 17, United Brotherhood of Carpenters andJoiners of America, AFL±CIO (The Building
Contractors Association, Inc.) and Michael E.Murphy. Case 2±CB±12908September 14, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn June 24, 1992, Administrative Law Judge How-ard Edelman issued the attached decision. The Charg-
ing Party filed exceptions and a supporting brief.On January 11, 1993, the Board1issued an order re-manding the proceeding to the judge to receive certain
evidence and to issue a supplemental decision contain-
ing credibility resolutions, findings of fact, conclusions
of law, and recommendations based on all the record
evidence. On June 8, 1993, the judge issued the at-
tached supplemental decision. No exceptions to the
supplemental decision were filed.The National Labor Relations Board has consideredthe decision, the supplemental decision, and the record
in light of the exceptions and brief and has decided to
affirm the judge's rulings, findings,2and conclusionsand to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Local 17, United Brother-
hood of Carpenters and Joiners of America, AFL±CIO,
New York, New York, its officers, agents, and rep-
resentatives, shall take the action set forth in the Order.Geoffery E. Dunham, Esq., for the General Counsel.Ira A. Sturm, Esq. (Manning, Raab, Dealy & Sturm), for theRespondent.DECISIONSTATEMENTOFTHE
CASEHOWARDEDELMAN, Administrative Law Judge. This casewas tried before me on March 26, 1990, and May 6 and 7,
1991, in New York, New York.On July 18, 1989, Michael Murphy filed a charge in theabove-captioned case against Local 17, United Brotherhood
of Carpenters & Joiners of America, AFL±CIO (Respond-
ent). On September 1, 1989, a complaint issued alleging thatRespondent had refused to refer Murphy to carpenter jobsthrough its exclusive hiring hall, and refused to provide him
with hiring hall information requested by Murphy in viola-
tion of Section 8(b)(1)(A) and (2) of the Act.Briefs were filed by counsel for the General Counsel andcounsel for Respondent. On a consideration of the briefs, the
entire record, and on my observation of the demeanor of the
witnesses in this case, I make the followingFINDINGSOF
FACTThe Building Contractors Association, Inc. (the Associa-tion), is an organization composed of employers engaged in
the construction industry in the New York City area. The As-
sociation exists for the purpose, inter alia, of representing
employer-members in negotiating and administering collec-
tive-bargaining agreements with the District Council of New
York City and vicinity of the United Brotherhood of Car-
penters and Joiners of America, AFL±CIO, of which Re-
spondent is a member. The employer-members of the Asso-
ciation annually purchase and receive at their New York fa-
cilities goods and products valued at in excess of $50,000
which are shipped directly from points outside the State of
New York.It is admitted, and I conclude, that the employer-membersof the Association are employers within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.It is admitted, and I conclude, that Respondent is a labororganization within the meaning of Section 2(5) of the Act.The Association and Respondent have been parties to along series of collective-bargaining agreements, including an
agreement, the term of which was from July 1, 1987, to June
30, 1990. Article Six, subparagraph (a), section 2 provides
that:The first Carpenter on the jobsite shall be referred bythe Union. The second Carpenter shall be the Employ-
er's selection. The balance shall be 50% from the
Union and 50% from the Employer. The Union will co-
operate, in order to meet all legal requirements, and fur-
nish qualified Carpenters when requested. A working
Job Steward shall be appointed by the Union.When four (4) or more Carpenters are employed, one(1) shall be the Foreman. The Emloyer may, in its sole
discretion, designate a second foreman, who, if so des-
ignated, shall be from the local union in which jurisdic-
tion the job is located.When five (5) or more Carpenter Foremen are em-ployed, there will be one (1) General Foreman des-
ignated by the Employer.Nothing in this Section shall restrict an Employer'sright to discharge any Carpenter for good reasons. If
the man so discharged was obtained from the District
Council, he shall be replaced from the same source in
order to maintain the fifty-fifty ration of employment.When an Employer, in compliance with this Section,requests the Local Union to send men to a job, the
Local Union shall cooperate by sending only such as
are experienced in the specific type of carpentry work
being done on the said job by that Employer. If the
Local Union is unable to suply suitable personnel, the
District Council shall do so. There shall be no discrimi- 83CARPENTERS LOCAL 17 (BUILDING CONTRACTORS)nation of any kind against any person covered by thisagreement, based on race, religion, age, sex, national
origin or union affiliation with respect to hiring, firing,
or any other condition of employment.Murphy is an admitted dissident within Respondent. He is,among other things, founder of a dissident organization with-
in Respondent called ``Carpenters for a Stronger Union'' and
edits a newspaper put out by this organization called ``Hard-
hat News.''Murphy is also an admittedly skilled carpenter. Althoughclassified as a journeyman, he has taken advanced training
in various specialty skills like cabinet making. He can for all
intents and purposes perform all carpentry skills required by
any employer using Respondent's hiring hall.Sometime in February 1989, Murphy, who had decided torun for an elected office in Respondent in the upcoming elec-
tion scheduled for June 1989, met with Ben Schepis, Re-
spondent business agent. During a conversation which took
place Murphy mentioned that he might run for the position
financial secretary and wondered how Frank Calciano, a Re-
spondent business agent, might feel about it since Calciano's
son was also planning to run for the position. Schepis told
Murphy to speak to Frank Calciano himself.Sometime in late March, Murphy met with Frank Calcianoand asked him if his son was running for the position of fi-
nancial secretary. Calciano indicated to Murphy that he was.
Murphy, who had a good relationship with Frank Calciano's
son, stated that under these circumstances he would consider
running for another position and asked Calciano if he could
expect an endorsement from him. Calciano replied, ``I can't
do anything to help you, but I won't do anything to hurt
you.'' Murphy testified that he asked Calciano what he
meant by that and Calciano replied,'' Well, if you don't want
to run, me and Benny Schepis will keep you working steady
as a steward.'' Murphy then asked Calciano where they
would send him and suggested a nonunion job near his
home. Calciano asked him why he cared about that job but
if he wanted the job he and Schepis could work it out.Although Calciano was not called as a witness for Re-spondent, I do not credit Murphy's testimony that if he did
not run for Respondent office he could work steady as a
shop steward. First, Calciano's statement to Murphy, which
I do credit to the effect that he would not either help or hurt
him, strikes me as a clear unequivocal statement that would
require no further explanation. It does not strike me as credi-
ble that Murphy would not understand Calciano's statement
and ask for a further explanation. Moreover, the alleged re-
sponse appeared to me as manufactured and self-serving.
Secondly, it appears that it was Murphy who was seeking a
particular nonunion job, probably because it was near his
home. Respondent could not get him such job, but there was
a practice within Respondent that if a member was respon-
sible for organizing the job, or picketing the job, or doing
what was necessary to convert it into a union job, then such
member would be appointed to the position of shop steward
at that job. Based on that testimony of Murphy which I cred-
it, and the subsequent testimony of Schepis, described below,
there is no evidence to suggest that if Murphy ``turned the
job around'' he would not be awarded the shop steward job
pursuant to Respondent's longstanding practice. Third, fol-
lowing Murphy's initial conversation with Schepis indicatinghis intention to run for office, Murphy was thereafter ap-pointed to a string of jobs through April 1989 and was ap-
pointed as the shop steward on each job. Such appointments
are inconsistent with Murphy's testimony concerning
Calciano's alleged statement to him.Sometime around the beginning of May, on the nightwhen nominations for officers in Respondent were taking
place, Murphy had a second conversation with Schepis. Dur-
ing this conversation, Murphy testified that he discussed with
Schepis his running for office and wanting to be assigned to
a long term shop steward job. According to Murphy, Schepis
told him that he would refer Murphy to a long term shop
steward job if he would stop badmouthing the president of
the District Council. Schepis testified that Murphy expressed
interest in a nonunion job near his home and Schepis told
him that if he helped turn the job around he should be ap-
pointed to the job of shop steward in accordance with Re-
spondent's practice. For the reasons set forth above, I credit
Schepis. Moreover, Schepis impressed me as a credible wit-
ness. I was impressed by his demeanor. His testimony was
forthright and detailed. Further, his testimony on cross-exam-
ination was consistent with his testimony on direct.On May 1, Murphy was laid off from his job. He had beenappointed shop steward on this job. He then called up Re-
spondent's hiring hall where he spoke to secretary Cecilia
Lanza. Murphy testified that he told Lanza that he was laid
off and was looking for work. Lanza admittedly did not ask
Murphy whether he wanted to be placed on the hiring hall
list. Lanza credibly testified that Murphy merely stated that
he had been laid off. She did not interpret this statement to
be a request to be placed on the hiring hall list. However,
she did take down Murphy's statement as a written message
which she passed on to Schepis. Lanza's testimony is cor-
roborated exactly by a followup letter from Murphy, dated
May 4, addressed to Schepis, which states, ``This is to con-
firm the telephone message I left with the young woman who
answered the phone ... on May 1, 1989. I was laid off.''

The letter then goes on to describe the carpentry work left
to be completed. There is a second paragraph which de-
scribes a grievance that Murphy wanted to file, which is un-
related to this case, and a third paragraph requesting Schepis
return some personal items belonging to Murphy. There is
absolutely no reference, express or implied, to any request to
be placed on Respondent's hiring hall list. In view of my un-
favorable impression as to Murphy's credibility, as described
above, and in view of Murphy's May 4 letter which corrobo-
rates Lanza's testimony, I find that Murphy did not request
at any time in connection with his May 1 layoff that he be
placed on Respondent's hiring hall list.Lanza, a secretary who handles Respondent's hiring halllist and essentially a neutral witness with excellent demeanor,
gave very credible and detailed testimony as to the procedure
followed by Respondent in order for an employee to be
placed on Respondent's hiring hall list. If an employee wants
to be placed on the hiring hall list he can come to the hiring
hall personally and sign the hiring hall book himself. Such
applicant would also fill out his social security number, tele-
phone number, the type of work desired, and the date. If an
employee calls in, he would speak to Lanza, or another sec-
retary and would indicate that he wants to be placed on the
hiring hall list. The secretary would then elicit from the ap-
plicant the same information required, as set forth above. A 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
new hiring hall list is prepared each month, and the priormonths' list discarded.On June 5, Murphy visited Respondent's office. He spoketo one of the secretaries present and requested to see certain
hiring hall lists. The secretary told Murphy that he could not
have access to such lists without the consent of a business
agent. No business agent was in the office at that time. Mur-
phy left. On June 7, Murphy sent Respondent a letter dated
June 7 which read as follows:Earlier this week I had come to the Local 17 office(June 5, 1989) to request in person an opportunity to
examine the work book of unemployed carpenters in
our local. The young woman working as a secretary
there told me that she would have to get the consent
of the Business Manager or one of the other officers of
the local and that they were then all out. To date I have
not received word as to when I can see the work book.
Kindly do so.On June 27, Murphy sent another letter to Respondent re-questing to see the referral request list. This letter states as
follows:I am also requesting a copy of the job referral re-quest list and the employer referral request list for the
last year. I will pay all reasonable fees and costs for
reproduction of this and the above requested lists.I am still actively seeking employment as a unioncarpenter as I stated in my previous letter of May 4th,
1989.Thereafter, on July 18, Murphy filed the instant unfairlabor practice charge. Finally, in October he was advised by
the Union that he could see the requested lists. He ultimately
examined the lists in November.Respondent's hiring hall records establish that followingthe election of officers in June, Respondent thereafter contin-
ued to refer Murphy to a succession of jobs. On each job
Murphy was appointed to the position of shop steward.Analysis and ConclusionThere is no question that Respondent's hiring hall is anexclusive hiring hall notwithstanding that the employer has
the right to select 50 percent of the work force on the job.
The Board concluded that the same hiring hall agreement be-
tween an employer association and a different Local of Re-
spondent's International was an exclusive hiring hall provi-
sion. Carpenters Local 608 (Various Employers), 279 NLRB747, 754 (1986), enfd. 811 F.2d 149 (2d Cir. 1987). Under
an exclusive hiring hall provision, Respondent has an affirm-
ative obligation to represent all individuals seeking to use the
hall in a fair and impartial manner. Boilermakers Local 169(Riley Stoker Corp.), 209 NLRB 140, 149±150 (1974).In determining whether Respondent unlawfully refused torefer Murphy, General Counsel has the burden of provingthat Murphy's dissident activities were a motivating factor in
Respondent's refusal to refer. Once such factor is established
the burden shifts to Respondent to establish the same action
would have taken place in the absence of such activity.
NLRB v. Transportation Management Corp., 462 U.S. 393(1983); Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).In the instant case, General Counsel has failed to establishthat Murphy even requested such referral. It is admitted by
Respondent that Murphy was a longtime dissident member of
Respondent. When Murphy questioned Calciano, Respondent
business agent, concerning their position should he run foroffice in Respondent, Calciano took a neutral position. In
connection with obtaining a shop steward position at a pres-
ently nonunion job, Business Agent Schepis told Murphy that
if he was able to help turn the job into a union job, accord-
ing to Respondent's practice he would be awarded the shop
steward position on the job. Moreover, the evidence estab-
lished that following his announced intention to run for of-
fice in February, Respondent not only referred him to a suc-
cession of jobs, but he was appointed to the position of shop
steward on each job. Thus, I conclude General Counsel has
failed to establish Respondent's animus toward Murphy be-
cause of his dissident activities.The evidence in this case establishes that following Mur-phy's layoff from the last job he was referred to by Respond-
ent, he contacted Respondent's hiring hall secretaries and no-
tified them of his layoff. However, his May 4 letter to
Schepis which Murphy contends reiterated the message left
with the secretaries covering the hiring hall, establishes a
complaint about his layoff claiming there was more carpentry
work to be performed, rather then a request to be placed on
Respondent's hiring hall list. Thereafter, there is no further
evidence that Murphy made any requests to be placed on Re-
spondent's hiring hall list. Accordingly, I conclude that Gen-
eral Counsel has failed to establish that Murphy made an ap-
propriate request to be placed on Respondent's hiring hall
list. There is no evidence that Respondent unlawfully refused
to refer Murphy for any reason, at any time.General Counsel contends that Respondent violated theAct by promising Murphy a steady job as shop steward on
a particular jobsite if he refrained from his dissident activi-
ties. The evidence establishes that the job in question was
not even with an employer who had a contract with Re-
spondent. The employer was nonunion. The credible evi-
dence establishes that Schepis did tell Murphy that if he
helped turn the job around into a union job then, pursuant
to Respondent's longstanding practice, they would appoint
him to be the shop steward on the job. Moreover, as set forth
above, the evidence established that during the period be-
tween Murphy's announcement that he was considering run-
ning for office and the time of the nominations, Murphy was
referred to a continuous series of jobs and on each job was
appointed to the position of shop steward. Further, following
the election in June, Murphy was similarly referred to a suc-
cession of jobs, on each of which he was appointed to the
position of shop steward. Accordingly, I conclude that Gen-
eral Counsel has failed to prove this allegation.General Counsel contends that Respondent unlawfully re-fused to provide Murphy with copies of the hiring hall lists
notwithstanding Murphy's oral and written requests to do so.
It is established that there is a duty imposed on a union to
deal fairly with an employee's request for job referral infor-
mation and that an employee is entitled to access to job re-
ferral lists to determine his position on the list in order to
protect his referral rights. Teamsters Local 282 (GeneralContractors), 280 NLRB 733, 735 (1986). Moreover, theBoard has been liberal in requiring production of such lists
even if the employee requesting such lists might have other 85CARPENTERS LOCAL 17 (BUILDING CONTRACTORS)1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''reasons for the use of the lists, like for use in an electioncampaign. Carpenters Local 608, supra at 757.In the instant case, although the initial oral request and theletter dated June 7 did not state a reason for access to the
lists, the second letter dated June 27 did state in the para-
graph immediately following the request to see the list that
Murphy was ``actively seeking employment as a union car-
penter.'' I conclude that a fair inference from the requests
was that at least one reason Murphy was seeking access to
the lists was to protect his referral rights. Respondent could
have clarified the reason for such request by responding to
Murphy's letters, but chose not to do so. Respondent counsel
contends that Respondent considered the letters as requests
for information under the LMRDA and took the position that
such lists were not discussable under the LMRDA. There is
no evidence in the record to support such contention. Re-
spondent only gave Murphy access to such list after the un-
derlying unfair labor practice case was filed. Under all the
circumstances, I conclude that Respondent violated Section
8(b)(1)(A) of the Act by failing in a timely manner to pro-
vide Murphy with access to its hiring hall lists.CONCLUSIONSOF
LAW1. The Association and its employer-members are employ-ers engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.2. Respondent is a labor organization within the meaningof Section 2(5) of the Act.3. By denying Michael Murphy the right to review and in-spect hiring hall records maintained by Respondent, Re-
spondent has breached its fair duty of representation in viola-
tion of Section 8(b)(1)(A) of the Act.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found Respondent has engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) of of the
Act, I shall recommend that it be ordered to cease and desist
therefrom. However, since Respondent has supplied Murphy
with the hiring hall lists and related materials he requested
and to which he was entitled, I shall not recommend any af-
firmative relief, except the posting of an appropriate notice.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended1ORDERThe Respondent, Local 17 United Brotherhood of Car-penters and Joiners of America, AFL±CIO, its officers,
agents, and representatives, shall1. Cease and desist from
(a) Denying employees whom it represents in collectivebargaining the right to review or inspect hiring hall records,
or refusing to provide such employees information on request
with regard to the operation of its hiring hall, when such in-
formation or request is related to an alleged failure to prop-erly refer such employees because the employees engage inintraunion political activities or other protected concerted ac-
tivities.(b) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed by Sec-
tion 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Honor requests by Michael Murphy to inspect or re-view hiring hall records, and provide such employee infor-
mation on request with regard to the operation of its hiring
hall, when such requests are related to the alleged failure to
properly refer such employee.(b) Post at its business offices, hiring hall, and meetingplaces copies of the attached notice marked ``Appendix.''2Copies of the notice, on forms provided by the Regional Di-
rector for Region 2, after being signed by the Respondent's
authorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places including all places where notices
to members are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETO
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
deny employees whom we represent in col-lective bargaining the right to review, inspect, photocopy, or
duplicate our hiring hall records (on payment of reasonable
costs), or refuse to provide such employees information on
request, with regard to the operation of our hiring hall, where
such information or request is related to our alleged failure
to properly refer such employees because said employees en-
gaged in intraunion political activities or other protected con-
certed activities.WEWILLNOT
arbitrarily deny employees whom we rep-resent in collective bargaining the right to review, inspect,
photocopy, or duplicate our hiring hall records (on payment
of reasonable costs), or refuse to provide such employees in-
formation with regard to the operation of our hiring hall,
where such information or request is related to an alleged
failure to properly refer such employees.WEWILLNOT
in any like or related manner restrain or co-erce employees in the exercise of rights guaranteed by Sec-
tion 7 of the Act. 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1See G.C. Exh. 1 of the remand.WEWILL
honor requests by Michael Murphy to inspect,review, photocopy, or duplicate our hiring hall records (on
payment of reasonable costs), and provide such employees
information, on request, with regard to the operation of our
hiring hall where such requests are related to our alleged fail-
ure to properly refer such employees.LOCAL17, UNITEDBROTHERHOODOF
CAR-PENTERSAND
JOINERSOF
AMERICA, AFL±CIO (VARIOUS)Geoffery E. Dunham, Esq., for the General Counsel.Scott A. Weiss, Esq. (Donald L. Sapir, Esq.), for the Re-spondent.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEHOWARDEDELMAN, Administrative Law Judge. On Janu-ary 11, 1993, the Board issued an order remanding the above
proceeding to the administrative law judge for the sole pur-
pose of ``receiving testimony and arguments regarding
Shepis' conviction.''Pursuant to the Board's remand Order, the trial of thiscase was reopened on March 18, 1993. The only evidence
submitted was General Counsel's Remand Exhibit 1, which
sets forth the bribery convictions of Shepis. No testimony
was elicited by any party. Mr. Murphy requested he be al-
lowed to state his position orally on the record and such re-
quest was permitted. Counsel for Respondent requested that
he be permitted to make oral argument, and such request was
permitted. Counsel for General Counsel declined oral argu-
ment but submitted a written brief. No other briefs were sub-
mitted.In reaching my original conclusion that Respondent didnot discriminatorily refuse to refer Murphy to jobs, I relied
primarily on my generally unfavorable impression as to Mur-
phy's credibility.In this connection, Murphy testified as set forth in myoriginal decision that sometime in late March, he met with
Frank Calciano and asked Calciano if his son was runningfor the position of financial secretary. Calciano indicated to
Murphy that he was. Murphy, who had a good relationshipwith Frank Calciano's son stated that under these cir-cumstances he would consider running for another position
and asked Calciano if he could expect an endorsement from
him. Calciano replied, ``I can't do anything to help you, but
I won't do anything to hurt you.'' Murphy testified that he
then asked Calciano what he meant by that and Calciano re-
plied, ``Well, if you don't want to run, me and Benny
Schepis will keep you working steady as a steward.'' Mur-
phy next asked Calciano where they would send him, and
suggested a nonunion job near his home. Calciano asked him
why he cared about that job but if he wanted the job he and
Schepis could work it out.''As set forth in my initial decision, I did not conclude thatMurphy was a credible witness. However, I did credit Mur-
phy's testimony that Calciano told Murphy when Murphy
asked for an endorsement that he, Calciano said that he
would neither help or hurt him. As further set forth in my
initial decision, this statement struck me, and still strikes me
as a clear and unequivocal statement that required no further
amplification. My reasons for discrediting Murphy are further
set forth in the remaining portions of that same paragraph.In my original decision, Murphy contends that he had adiscussion with Shepis in which he allegedly told Shepis thathe was running for office and he also wanted to be assigned
to a long term steward job. According to Murphy, Shepis re-
plied that he would refer him to the nonunion job Murphy
wanted, if he would stop badmouthing the president of the
District Council. It appeared to me from the record that Mur-
phy was referring to the nonunion job near his home).
Shepis, in my opinion, notwithstanding his subsequent felony
convictions,1credibly testified that if Murphy were able tohelp turn this nonunion job into a Respondent union job, he
would make him the shop steward in accordance with Re-
spondent's longstanding policy. I am not aware of any other
way that Shepis could refer Murphy to a nonunion job. Thus,
I credit Shepis' testimony as to this conversation.Accordingly, having duly considered the subsequent brib-ery convictions of Shepis, the oral arguments, and brief, I re-
affirm my original findings, conclusions, and recommenda-
tions.